Exhibit 10.1

 

LOGO [g890371page1.jpg]

U.S. Small Business Administration

PAYCHECK PROTECTION PROGRAM LOAN NOTE

 

SBA Loan Name    Electrocore, Inc. Date    05/02/2020 Loan Amount    $
1,409,300.00 Interest Rate    1.00% Borrower    Electrocore, Inc. Lender   
Citibank, N.A. Maturity Date    5/2/2022

 

1.

PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the Loan
Amount specified above, interest on the unpaid principal balance, and all other
amounts required by this Note as specified below.

 

2.

DEFINITIONS:

“Loan” means the loan evidenced by this Note.

“Loan Documents” means the documents related to the Loan signed and delivered by
Borrower.

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

3.

PAYMENT TERMS:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

The interest rate is fixed as specified above and will not change during the
life of the Loan.

No payments are due on the Loan for six (6) months (the “Deferment Period”) from
the date of first disbursement of the Loan. Interest will continue to accrue
during the Deferment Period. Borrower must make principal and interest payments
every month beginning in the month immediately following the end of the
Deferment Period (the “Payment Commencement Date”) in an amount calculated at
the interest rate specified herein and based on the amount of the unpaid
principal balance hereunder as of the Payment Commencement Date and a final
payment on the Maturity Date equal to all unpaid interest, principal, and fees.
Payments must be made on the same calendar day of each month as the date of this
Note in the months they are due. Borrower shall also pay on the Payment
Commencement Date all accrued interest on the unpaid principal balance of this
Note from the date of first disbursement of the Loan through the Payment
Commencement Date.

 

   Page 1/5   



--------------------------------------------------------------------------------

LOGO [g890371page1.jpg]

U.S. Small Business Administration

PAYCHECK PROTECTION PROGRAM LOAN NOTE

 

Lender will apply each installment payment first to pay interest accrued on the
Loan to the day Lender receives the payment, then to bring principal current,
then to pay any late fees, and then to any remaining balance to reduce the
outstanding principal balance of this Note.

NOTICE - LOAN FORGIVENESS: Borrower may apply through Lender for forgiveness of
the amount due on this Loan in an amount equal to the sum of the following costs
incurred by Borrower during the 8-week period (or any other period that may
hereafter be authorized by SBA) beginning on the date of first disbursement of
the Loan:

a. Payroll costs

b. Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation)

c. Any payment on a covered rent obligation

d. Any covered utility payment

The amount of Loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Paycheck Protection Program, including
the provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic
Security Act (CARES Act) (P.L. 116-136). Borrower covenants and agrees to use
the Loan only for purposes authorized by the CARES Act. Not more than
twenty-five (25%) percent of the amount forgiven can be attributable to
non-payroll costs. The amount of each monthly Loan payment due hereunder will
change to the extent SBA determines that Borrower has met the eligibility
requirements under the CARES Act and pays to Lender the amount of the Loan that
is entitled to forgiveness. If the entire principal amount of the Loan is
forgiven and the Note indebtedness is paid to Lender by the SBA, no further
principal payments under this Note shall be payable by Borrower.

 

4.

LOAN PREPAYMENT/LATE CHARGE:

Notwithstanding any provision of this Note to the contrary, Borrower may prepay
all or any part of the unpaid principal balance of this Note without premium or
penalty at any time without notice. Borrower may prepay twenty (20%) percent or
less of the unpaid principal balance at any time without notice. If Borrower
prepays more than twenty (20%) percent and the Loan has been sold on the
secondary market, Borrower must (a) give Lender written notice; (b) pay all
accrued interest; and (c) if the prepayment is received less than twenty-one
(21) days from the date Lender received the notice, pay an amount equal to
twenty-one (21) days interest from the date Lender received the notice, less any
interest accrued during the twenty-one (21) days and paid under (b) of this
paragraph. If Borrower does not prepay within thirty (30) days from the date
Lender received the notice, Borrower must give Lender a new notice.

All unpaid principal and accrued interest is due and payable two years from the
date of this Note.

Late Charge: If a payment on this Note is more than 15 days late, Lender may
charge Borrower a late fee of up to

4.00% of the unpaid portion of the regularly scheduled payment.

 

5.

REPRESENTATIONS AND WARRANTIES:

Borrower represents and warrants to Lender as of the date of this Note that:

 

  A.

Borrower is duly organized, validly existing, and in good standing under and by
virtue of the laws of the state in which it has been formed.

 

   Page 2/5   



--------------------------------------------------------------------------------

LOGO [g890371page1.jpg]

U.S. Small Business Administration

PAYCHECK PROTECTION PROGRAM LOAN NOTE

 

  B.

Borrower is duly authorized to transact business in all other states in which
Borrower is doing business, having obtained all necessary filings, governmental
licenses and approvals for each state in which Borrower is doing business;
Borrower’s execution, delivery, and performance of this Note and any Loan
Documents have been duly authorized by all necessary action by Borrower and do
not conflict with, result in a violation of, or constitute a default under
(1) any provision of (a) Borrower’s articles of incorporation or organization,
or bylaws, or (b) any agreement or other instrument binding upon Borrower, or
(2) any law, governmental regulation, court decree, or order applicable to
Borrower or to Borrower’s properties.

 

  C.

This Note has been duly executed and delivered by the undersigned as a duly
authorized representative of Borrower, and is Borrower’s legal, valid and
binding obligation enforceable against Borrower in accordance with its terms.

 

  D.

All financial, tax, payroll costs, and other information submitted to Lender,
including in connection with Borrower’s application for the loan evidenced by
this Note is true, correct, and complete as of the date of this Note.

 

6.

DEFAULT:

Borrower will be in default under this Note if Borrower does not make a payment
when due under this Note, or if Borrower:

 

  A.

Fails to do anything required by this Note or in any document executed or
delivered in connection with this Note;

 

  B.

Defaults on any other loan with Lender;

 

  C.

Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

  D.

Makes, or anyone acting on their behalf makes, a materially false or misleading
representation, information submission, or certification to Lender or SBA,
including in respect of any representation or warranty contained in this Note;

 

  E.

Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;

 

  F.

Fails to pay any taxes when due;

 

  G.

Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

  H.

Has a receiver or liquidator appointed for any part of their business or
property;

 

  I.

Makes an assignment for the benefit of creditors;

 

  J.

Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Note;

 

  K.

Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

 

  L.

Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

 

7.

LENDER’S RIGHTS IF THERE IS A DEFAULT:

Without notice or demand and without giving up any of its rights, Lender may:

 

  A.

Require immediate payment of all amounts owing under this Note;

 

  B.

Collect all amounts owing from any Borrower; or

 

  C.

File suit and obtain judgment.

 

   Page 3/5   



--------------------------------------------------------------------------------

LOGO [g890371page1.jpg]

U.S. Small Business Administration

PAYCHECK PROTECTION PROGRAM LOAN NOTE

 

8.

LENDER’S GENERAL POWERS:

Without notice and without Borrower’s consent, Lender may:

 

  A.

Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document. Among other things, the expenses may include
payments for prior liens and reasonable attorney’s fees and costs. If Lender
incurs such expenses, it may demand immediate repayment from Borrower or add the
expenses to the principal balance of this Note;

 

  B.

Release anyone obligated to pay this Note; and

 

  C.

Take any action necessary to collect amounts owing on this Note.

 

9.

WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. As to this Note, Borrower may not claim or
assert against SBA any local or state law to deny any obligation, defeat any
claim of SBA, or preempt federal law.

 

10.

NON-RECOURSE:

Lender and SBA shall have no recourse against any individual shareholder, member
or partner of Borrower for non-payment of the Loan, except to the extent that
such shareholder, member or partner uses the Loan proceeds for an unauthorized
purpose.

 

11.

SUCCESSORS AND ASSIGNS:

Under this Note, Borrower includes any of its successors, and Lender includes
its successors and assigns.

 

12.

GENERAL PROVISIONS:

 

  A.

All individuals and entities signing this Note are jointly and severally liable.

 

  B.

Borrower waives all suretyship defenses.

 

  C.

Borrower must sign all documents necessary at any time to comply with the Loan
Documents.

 

  D.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

  E.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

 

  F.

If any part of this Note is unenforceable, all other parts remain in effect.

 

  G.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor.

 

  H.

Borrower shall use all Loan proceeds solely for Borrower’s business operations
and strictly in accordance with the requirements of the CARES Act.

 

  I.

Until such time as all of Borrower’s Loans have been either forgiven or paid in
full and this Note has been cancelled, Borrower agrees to maintain its Primary
Demand Deposit Account with Lender. “Primary Demand Deposit Account” means the
business demand deposit account into which substantially all of Borrower’s
receipts from its operations are deposited and from which substantially all of
Borrower’s disbursements for its operations are made.

 

  J.

Except as otherwise provided in Section 9 hereof, this Note shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to its conflicts of law provisions.

 

  K.

If there is a lawsuit, Borrower agrees, upon Lender’s request, to submit to the
jurisdiction of the courts of New York County, State of New York. Nothing herein
shall affect the right of the Lender to bring any action or proceeding against
the Borrower in the courts of any other jurisdiction.

 

   Page 4/5   



--------------------------------------------------------------------------------

LOGO [g890371page1.jpg]

U.S. Small Business Administration

PAYCHECK PROTECTION PROGRAM LOAN NOTE

 

  L.

BORROWER HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING,
OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS NOTE OR ANY LOAN
DOCUMENT TO THE EXTENT PERMITTED BY APPLICABLE LAW.

 

  M.

Delivery of an executed counterpart of a signature page of this Note by telecopy
or other digital or electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Note.

 

13.

BORROWER’S NAME(S) AND SIGNATURE(S):

By signing below, each entity becomes obligated under this Note as Borrower.

FOR LEGAL ENTITIES:

Name of Borrower: Electrocore, Inc.

 

By:  

/s/ Brian Posner

Name:   Brian Posner Title:   Chief Financial Officer

 

   Page 5/5   